          Case MDL No. 2641 Document 552 Filed 05/06/21 Page 1 of 2




                                       UNITED STATES JUDICIAL PANEL
                                                    on
                                        MULTIDISTRICT LITIGATION



IN RE: BARD IVC FILTERS PRODUCTS
LIABILITY LITIGATION                                                                     MDL No. 2641



                                         (SEE ATTACHED SCHEDULE)



                                       CONDITIONAL REMAND ORDER



The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7−day period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the District of Arizona.

IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the District of Arizona with a stipulation or designation of the contents of the record to be remanded.



                                                       FOR THE PANEL:

                  May 06, 2021
                        May 06, 2021




                                                       John W. Nichols
                                                       Clerk of the Panel
       Case MDL No. 2641 Document 552 Filed 05/06/21 Page 2 of 2




IN RE: BARD IVC FILTERS PRODUCTS
LIABILITY LITIGATION                                                        MDL No. 2641



                                SCHEDULE FOR CRO


   TRANSFEREE           TRANSFEROR
 DIST DIV. C.A.NO.    DIST DIV. C.A.NO.     CASE CAPTION
   AZ 2 15−02463      ALS 1 15−00568        Taylor v. C R Bard Incorporated et al
   AZ 2 19−00927      CAE 1 19−00085        Adams v. C R Bard Incorporated et al.
   AZ 2 19−00187      CAS 3 18−02560        Britt v. C R Bard Incorporated et al
                                            DeClemente et al v. C R Bard Incorporated et
  AZ   2   18−02363   NYE   2    18−03977   al
                                            Rykowski et al v. C R Bard Incorporated, Inc.
  AZ   2   19−01887   NYE   2    19−00962   et al
  AZ   2   19−02372   NYS   1    19−02292   Sparacino et al v. C R Bard Incorporated et al
  AZ   2   18−02318   NYW   1    18−00715   Darrow v. C. R Bard Incorporated et al
  AZ   2   18−02983   NYW   1    18−00960   Groomes et al v. C R Bard Incorporated et al
  AZ   2   18−02984   NYW   1    18−00969   Marchese v. C. R Bard Incorporated et al
  AZ   2   18−02985   NYW   1    18−00970   Dulski v. C R Bard Incorporated et al
  AZ   2   18−04044   NYW   1    18−01173   Kelman et al v. C R Bard Incorporated et al
  AZ   2   19−00232   NYW   1    18−01322   Bedard v. C R Bard Incorporated et al
  AZ   2   19−00233   NYW   1    18−01323   Bandura v. C R Bard Incorporated et al
  AZ   2   19−00234   NYW   1    18−01337   Sestokas et al v. C R Bard Incorporated et al
  AZ   2   19−00235   NYW   1    18−01338   Stefanik v. C R Bard Incorporated et al
  AZ   2   19−00854   NYW   1    19−00087   Headley v. CC R Bard Incorporated et al
  AZ   2   19−01986   NYW   1    19−00326   Palmer v. C R Bard Incorporated et al
  AZ   2   19−01987   NYW   1    19−00327   Ford v. C R Bard Incorporated et al
  AZ   2   18−02362   NYW   6    18−06520   Teeter et al v. C R Bard Incorporated et al
  AZ   2   18−02789   NYW   6    18−06602   Atilla et al v. C R Bard Incorporated et al
  AZ   2   18−02790   NYW   6    18−06603   Butterbaugh v. C R Bard Incorporated et al
  AZ   2   18−02982   NYW   6    18−06629   Brown v. C R Bard Incorporated et al
  AZ   2   19−00855   NYW   6    19−06048   Hunter et al v. C R Bard Incorporated et al
  AZ   2   19−00856   NYW   6    19−06049   Loucks v. C R Bard Incorporated et al
  AZ   2   19−00857   NYW   6    19−06052   Russell v. C R Bard Incorporated et al
  AZ   2   19−01773   NYW   6    19−06125   Golden v. C R Bard Incorporated et al
  AZ   2   19−01886   NYW   6    19−06126   Miraglia et al v. C R Bard Incorporated et al
  AZ   2   15−02090   VAW   7    15−00515   Edwards v. C R Bard Incorporated et al
